EXHIBIT 10.18.2

 

Form of AMENDMENT TO RETENTION AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is made to the Retention Agreement between
Washington Group International, Inc., a Delaware Corporation (the “Company”) and
                                    (the “Employee”) dated March 14, 2001, (the
“Agreement”).  This Amendment is made as of this 20th day of August, 2002.

 

The Company previously entered into the Agreement with the Employee to assure
that the Company would have the continued dedication of the Employee during a
period in which there was a possibility of a significant restructuring or change
of control of the Company.  The Company has determined that it is in its best
interests to extend the Agreement with the Employee, as modified by this
Amendment, to assure the continued dedication of the Employee for an additional
period of time.  To accomplish this objective, the Board has authorized the
Company to enter into this Amendment.  Capitalized terms in this Amendment have
the definition used in the Agreement except where otherwise specified.

 

In consideration of the mutual promises set forth below, and for other good and
valuable consideration, the sufficiency of which is acknowledged, the Company
and the Employee hereby agree to amend the Agreement as follows:

 

6.                                       The definition of “Change of Control”
is amended to read as follows:

 

“Change in Control” means and includes the occurrence of any one of the
following events:

 

(v)                                 individuals who, as of May 31, 2002,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director after May 31, 2002, and whose election or nomination for Election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a  director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a-11 under the 1934 Act (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the 1934 Act and as used in Section
13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director;

 

(vi)                              any person becomes a “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company

 

--------------------------------------------------------------------------------


 

representing 33% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Corporation Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A)  any acquisition by Mr.
Dennis R. Washington directly, or indirectly through his affiliates and
associates, (B) an acquisition by the Company which reduces the number of
Corporation Voting Securities outstanding and thereby results in any person
acquiring beneficial ownership of more than 33% of the outstanding Corporation
Voting Securities; (C) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Parent or Subsidiary, (D)
an acquisition by an underwriter temporarily holding securities pursuant to an
offering of such securities, or (E) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)); or

 

(vii)                           the consummation of a reorganization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale; (A) more than
50% of the total voting power of (x) the company resulting from such
Reorganization or the company which has acquired all or substantially all of the
assets of the Company (in either case, the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Corporation Voting Securities were converted pursuant to
such Reorganization or Sale), (B) no person (other than (w) the Company, (x)
Dennis R. Washington directly, or indirectly through his affiliates and
associates, (y) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation, or (z) a
person who immediately prior to the Reorganization or Sale was the beneficial
owner of 33% or more of the outstanding Corporation Voting Securities) is the
beneficial owner, directly or indirectly, of 33% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement

 

2

--------------------------------------------------------------------------------


 

providing for such Reorganization or Sale (any Reorganization or Sale which
satisfies all of the criteria specified in (A) (B) and (C) above shall be deemed
to be a “Non-Qualifying Transaction”); or

 

(viii)                        approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company unless such transaction is a
Non-Qualifying Transaction.

 

7.                                       The definition of “Target Bonus” is
amended to read as follows:

 

“Target Bonus” means (a) 100% of the Employee’s Base Salary as in effect on
March 31, 2001, for purposes of calculating the retention bonus payable to the
Employee in 2001 and 2002 under paragraph 3; (b) 100% of the Employee’s Base
Salary as in effect on December 31, 2002, for purposes of calculating the
retention bonus payable to the Employee in 2003 under paragraph 3; and (c) 100%
of the Employee’s Base Salary as in effect on the Employee’s last day of
employment with the Company for purposes of calculating the severance benefit
payable to the Employee under paragraph 4.

 

8.                                       Paragraph 3 of the Agreement is amended
in its entirety to read as follows:

 

Retention Bonus.  The Company will pay to the Employee a retention bonus equal
to 1.5 times the Employee’s Target Bonus, payable in cash in three equal
installments on, or as soon as reasonably practical after, September 1, 2001,
March 1, 2002, and September 1, 2002.  The Company will pay to the Employee a
second retention bonus equal to the Employee’s Target Bonus, payable in cash in
two equal installments on, or as soon as reasonably practical after, March 1,
2003, and September 1, 2003.  However, the Employee must be employed by the
Company on the applicable payment date to receive the payment due on that date.
(Notwithstanding the foregoing, if the Employee’s employment with the Company
terminates before a particular payment date because of the Employee’s death or
Disability, the Company will pay to the Employee (or the Employee’s estate in
the case of death) a prorated portion of the retention bonus payment otherwise
due on such payment date, based upon the number of days the Employee remained
employed by the Company since the previous payment date.)  These retention
bonuses will take the place of all other incentive compensation, whether annual
or long-term, for the Company’s 2001 and 2002 fiscal years (except for any
project bonus the Employee may be eligible to receive).  If the Employee is
eligible for a project bonus for 2001, the retention bonus payments payable on
September 1, 2001, and March 1, 2002, under this Agreement shall be offset
against the project bonus for 2001.  If the Employee is eligible for a project
bonus for 2002, the retention bonus payments payable on September 1, 2002, and
March 1, 2003, under this Agreement shall be offset against the project bonus
for 2002.  The retention bonus payment payable on September 1, 2003, shall be
offset against any annual incentive or project incentive compensation otherwise
payable for the Company’s 2003 fiscal year.

 

9.             Paragraph 4 of the Agreement is amended in its entirety to read
as follows:

 

Severance Benefit.  If, following a Change in Control, (i) the Employee’s
employment with the Company or its subsidiaries is terminated before December
31, 2003, (other than

 

3

--------------------------------------------------------------------------------


 

a termination for Cause or by reason of the Employee’s death, Disability or
voluntary resignation or retirement) or (ii) the Employee’s Base Salary is
reduced or the Employee is asked to relocate to a city more than 50 miles from
the office or location in which the Employee is based on the date of the Change
in Control and the Employee resigns employment before December 31, 2003, rather
than accepting such reduction in Base Salary or relocation, the Employee shall
be entitled to (1) a prorated portion of the next retention bonus payment, if
any, that otherwise would be payable to the Employee if no termination had
occurred, based upon the number of days the Employee remained employed by the
Company since the previous payment date and (2) an amount equal to two times the
sum of (a) the Employee’s Base Salary as of the date of termination and (b) the
Employee’s Target Bonus.  Absent a Change in Control, if the Employee’s
employment with the Company or its subsidiaries is terminated before December
31, 2003, (other than a termination for Cause or by reason of the Employee’s
death, Disability or voluntary resignation or retirement), the Employee shall be
entitled to (1) a prorated portion of the next retention bonus payment, if any,
that otherwise would be payable to the Employee if no termination had occurred,
based upon the number of days the Employee remained employed by the Company
since the previous payment date and (2) an amount equal to the sum of (a) the
Employee’s Base Salary as of the date of termination and (b) the Employee’s
Target Bonus.  The Company shall pay these severance benefits to the Employee in
a single lump sum cash payment within fifteen (15) days after the Employee’s
final regular salary payment.  If the Employee’s employment with the Company or
its subsidiaries is terminated for Cause or by reason of the Employee’s death,
Disability or voluntary resignation or retirement, the Employee is not entitled
to any severance benefit under this paragraph.  Any amounts owed to the Employee
under this paragraph shall be subject to offset for amounts owed the Employee
under any other plan or agreement providing for continuation of Compensation
after termination of employment or for any other form of severance benefits that
duplicate the benefits provided hereunder.  Notwithstanding the foregoing, any
compensation for services rendered or consulting fees earned after the date of
termination shall not diminish the Employee’s right to receive all severance
benefits due under this paragraph.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

 

 

By:

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

[ Name ]

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.18.2

 

 

AMENDMENTS TO WGI RETENTION AGREEMENTS
WITH NAMED EXECUTIVES

 

 

EACH DATED AS OF AUGUST 20, 2002

 

 

George H. Juetten

Ambrose L. Schwallie

G. Bret Williams

Thomas H. Zarges

 

5

--------------------------------------------------------------------------------